Bell, J.
1. Eor a former decision in this'case, see Petty v. Moore, 40 Ga. App. 606 (150 S. E. 852). The provision of section 12(i) of the motor-vehicle act of 1927 (Ga. L. 1927, p. 226, 238), that “an operator shall reduce speed at crossing or intersection of highways,” is applicable not only to rural public roads but also to the public streets of *630the towns and cities of this State. This appears to be the only proper construction when section 12 is construed as a whole, and especially when subparagraphs a and h are considered. This ruling is not in conflict with the decision in Shannon v. Martin, 164 Ga. 872 (139 S. E. 671, 54 A. L. R. 1246), relating to a portion of section 2 of the act of 1921 (Ga. L. 1921, p. 255). The language of the act of 1927 is materially different, and the reasoning in that case can not be applied in the present case. See, in this connection, Byrd v. Thigpen, 40 Ga. App. 257 (149 S. E. 290); Sapp v. Elrod, 41 Ga. App. 356 (153 S. E. 73).
Decided July 20, 1931.
Maddox, Sapp ds Maddox, for plaintiff in error.
B. Carier Piitman, contra.
2. Although the collision occurred within a municipality, there was no error in instructing the jury that the law required the operator of a motor-vehicle to reduce speed at crossing or intersection of highways.
3. There was no merit in any of the other exceptions to the charge of the court or the failure to charge. The evidence authorized the -verdict for the plaintiff, and the court did not err in refusing a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.